Citation Nr: 9913523	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-29 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injuries, including right mandibular fracture, chin scar and 
brain concussion, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  

The appeal arises from a rating decision dated in July 1997 
in which the Regional Office (RO) granted a 10 percent 
evaluation for residuals of injuries, including right 
mandibular fracture, chin scar and brain concussion, 
effective in January 1997, finding that a compensable rating 
was warranted due to moderate disfigurement.  The veteran 
subsequently perfected an appeal of that decision.  

Review of the claims file also discloses that the veteran may 
be seeking an increased evaluation for service-connected 
traumatic arthritis of the left knee.  That matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  There are no ascertainable residuals of the brain 
concussion in service.

3.  The residuals of the veteran's service-connected injuries 
include no more than moderate disfigurement and no more than 
minimal impairment of the mandible and do not include loss of 
teeth.  

4.  The service-connected chin scar is productive of 
tenderness on palpation, but no functional impairment.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for disfigurement are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7800 (1998).

2.  The criteria for another 10 percent evaluation for a 
tender scar on the chin are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7804 
(1998).  

3.  The criteria for additional compensable evaluations for 
residuals of right mandibular fracture, chin injury and brain 
concussion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 7803, 7805, 9903, 9904, 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claim for entitlement to an 
increased evaluation for residuals of injuries, including 
right mandibular fracture, chin scar and brain concussion, is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the Department of 
Veterans Affairs (VA) has met its duty to assist in 
developing the facts pertinent to the veteran's claim.  
38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In service, the veteran was knocked unconscious and sustained 
injuries, which included laceration of the chin, fracture of 
the right temporal mandible and fracture of the neck of the 
right condyle, in a motor vehicle accident in 1952.  In 
December 1985, the RO granted service connection for 
residuals of brain concussion with fracture of the right 
mandible with scar of the chin and assigned a noncompensable 
evaluation for that disability, under the provisions of 
Diagnostic Codes 9904-7800 of the VA Schedule of Rating 
Disabilities, effective in October 1985.  38 C.F.R. Part 4.  

The Board notes that the veteran underwent a VA examination 
for injuries of the brain in May 1997.  The assessment was 
that the veteran had no evidence of any residuals from the 
motor vehicle accident in 1952 from a neurological 
standpoint.  The examiner attributed neurological findings to 
Parkinson's disease, which is not service-connected.  
Therefore, the Board finds that the service-connected 
disability at issue is not productive of any ascertainable 
neurological impairment.  

The veteran also underwent a VA examination for scars in June 
1997.  Under Diagnostic Code 7800, slight scars of the head 
or face warrant a noncompensable disability evaluation, 
moderately disfiguring scars warrant a 10 percent evaluation, 
and severely disfiguring scars, especially if productive of a 
marked and unsightly deformity of the eyelids, lips or 
auricles warrant a 30 percent evaluation.  38 C.F.R. Part 4.  

The June 1997 VA examination revealed a thin, flesh-colored, 
linear scar that extended "under the chin and lateral 
anterior jaw-like and up the left chin at a total length of 
11 cm minimal scar spread on his left chin."  The examiner 
indicated that there were noticeable cosmetic affects; 
however, the examiner described such affects as slight.  In 
light of the examiner's description of the cosmetic affects 
of the chin scar and after reviewing photographs of the chin 
area, the Board finds that said scar is no more than 
moderately disfiguring.  Therefore, the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 7800 
are not met.  

The Board also notes that a 10 percent evaluation is 
warranted for a scar which is superficial, poorly nourished, 
with repeated ulceration under Diagnostic Code 7803 or a scar 
which is tender and painful on objective demonstration under 
Diagnostic Code 7804.  According to the June 1997 VA 
examination, there was no keloid formation, adherence, 
herniation, inflammation, swelling, depression, vascular 
compromise or ulceration.  However, the submental area was 
slightly tender to palpation, and the veteran's only 
subjective complaint was a slight twinge on his medial lower 
chin especially when he shaved.  The diagnosis was a well 
healed slightly spread laceration scar on the chin and left 
jaw-line with mild tenderness.  Thus, the criteria for 
another 10 percent rating for a tender scar are met under 
Diagnostic Code 7804.   

Additionally, under Diagnostic Code 7805, scars will be rated 
based upon limitation of function of the part affected.  
38 C.F.R. Part 4.  However, the June 1997 VA examiner 
reported that no limitation of function was present; nor is 
there any probative evidence of any functional limitation due 
to the chin scar.  

The residuals of the service-connected injuries at issue also 
include right mandibular fracture.  Nonunion of the mandible 
is evaluated under Diagnostic Code 9903.  Malunion of the 
mandible with displacement is evaluated under Diagnostic 
Code 9904; and malunion with slight displacement warrants a 
noncompensable evaluation.  Ratings under Diagnostic 
Code 9903 or 9904 are dependent upon degree of motion and 
relative loss of masticatory function.  A VA dental 
examination was performed in May 1997.  That examination 
revealed stable maxilla and mandible and no evidence of non-
union or malunion clinically or on 
X-ray.  The diagnoses included deformed left mandibular 
condyle, probably post-traumatic.  Another VA dental 
examination was performed in October 1997.  It was that 
examiner's opinion that the functional impairment due to the 
well-healed fracture was minimal.  The examination also 
showed that the condyles were well healed although the left 
one appeared deformed, suggestive of a traumatic event.  
Anatomic contour of the mandible was good, and there was no 
evidence of non-union or malunion.  In light of that 
evidence, the Board finds that the criteria for a compensable 
evaluation under Diagnostic Code 9903 or 9904 are not met.  

The Board also notes that temporomandibular articulation is 
evaluated under the provisions of Diagnostic Code 9905.  
According to the report of the VA dental examination in May 
1997, there was good opening and closing range of movement of 
the mandible, good lateral movements and no joint tenderness, 
clicking or popping noises.  Under the circumstances, the 
Board finds that a compensable rating under Diagnostic 
Code 9905 is not warranted.  

The veteran also contends that his missing teeth are due to 
the service-connected jaw injury.  Loss of teeth is evaluated 
under the provisions of Diagnostic Code 9913.  38 C.F.R. Part 
4 (1998).  However, the preponderance of the medical 
evidence, which is more probative than the veteran's own 
opinion, is determining if the in-service injuries caused 
loss of teeth, is against finding that the residuals of the 
service-connected injuries include loss of teeth.  Where the 
determinative issue involves a question of medical diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

The diagnoses at the May 1997 VA dental examination included 
missing teeth by history not related to traumatic event.  The 
October 1997 VA dental examination revealed that functional 
loss of teeth was considerable and mastication was difficult 
with the remaining few upper teeth the veteran possessed.  
Bone loss as seen on radiograph was consistent with slow, 
progressive bone loss over time rather than traumatic bone 
loss.  According to the examiner, there was no record of 
routine dental care from 1953 to 1987 and there was evidence 
in the claims file of plaque, poor oral hygiene, gingivitis 
and periodontitis which were the result of dental disease as 
opposed to dental trauma.  The examiner added that 
gastroesophageal reflux could also cause loss of coronal 
tooth structure but the remaining teeth in his mouth did not 
support that hypothesis.  The examiner noted that 
periodontitis was the most prevalent disease known to man and 
was also due to infection from several different organisms.  
It was the examiner's opinion that the presence of IVY Loops 
for one month in 1952 or 1954 did not cause loss of the upper 
teeth and that the lower teeth that were connected to the 
loops were present and somewhat healthy considering the 
extent of disease on the maxillary teeth.  The examiner also 
related that a traumatic closure of the mandible could 
fracture maxillary teeth but concluded that it was unlikely 
that the teeth lost to date were lost due to the traumatic 
event in 1952 but that dental disease due to poor oral 
hygiene, calculus and lack of routine dental care was the 
more probable etiology.  

In light of the May 1997 and October 1997 dental examination 
findings regarding the etiology of the veteran's missing 
teeth, the Board finds that evaluation of the veteran's 
missing teeth as residuals of an in-service injury to the 
mandible is not warranted.  The Board also notes that the 
veteran contends that he has difficulty wearing dentures or 
is unable to wear dentures due to his mandible fracture.  
However, the most recent objective evidence, the report of 
the October 1997 VA dental examination, shows that the 
veteran could wear partial dentures "although he is a 
gagger."  Thus, the examiner seems to attribute any 
difficulty with partial dentures to the veteran's gagging.  

Thus, while the Board finds that another 10 percent 
evaluation is warranted for a tender chin scar, the Board 
finds that an evaluation in excess of 10 percent for 
disfigurement and additional compensable ratings for 
residuals of the injuries to the mandible and chin and brain 
concussion are not warranted.  

Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Board is precluded 
by regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against finding that an 
evaluation in excess of 10 percent for disfigurement and 
additional compensable evaluations for residuals of right 
mandibular fracture, chin injury and brain concussion are 
warranted.  


ORDER

An evaluation in excess of 10 percent for disfigurement is 
denied.  

A 10 percent evaluation for a tender chin scar is granted, 
subject to the provisions governing the award of monetary 
benefits.  

Additional compensable evaluations for residuals of right 
mandibular fracture, chin injury and brain concussion are 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

